This is a cause of forcible detainer entirely similar to the case No. 11 which the same plaintiff prosecuted against one Francisco Javier Soto in the Municipal Court of Lares, and which was afterwards appealed to the District Court of Aguadilla. The said case of Javier Soto was brought to this court by certiorari, and decision rendered 'herein, and opinion delivered by the Chief Justice on the 30th of April last. For the reasons expressed in that opinion the judgment of the district court in this case should also be annulled, and reference is made to that opinion for the law governing the present case.
Chief Justice Quiñones, and Justices Hernández, Figueras, MacLeary and Wolf concurred.